Opinion.
Cooper, C. J.:
It was not permissible for Westbrook to institute his suit against the county unless his claim had been presented to the board of supervisors for allowance and had been by it rejected. The rejection of the claim by the board is a condition precedent to a right to sue. Lawrence County v. Brookhaven, 51 Miss. 68; Brookhaven v. Lawrence County, 55 Miss. 187.
Judgment reversed.

One having a claim against a county may, under section 1384, Code of 1871, present it to the board of supervisors for allowance, and if it is rejected, he may bring suit against the county. He cannot sue unless the claim has been presented to and rejected by the board. Lawrence County v. Brookhaven, 51 Miss. 68.
One having a claim against a county has open to him two modes of prosecuting it: Under section 1383, Code of 1871, by presentment for allowance to the board of supervisors and appeal to the Circuit Court in case of refusal, or under section 1384, by suit against the board in any court of competent jurisdiction, after it has refused the claim. In either case the right of appeal to the Supreme Court exists. Taylor v. Marion County, 51 Miss. 731.
Section 1381, Code of 1871, requires the allowance of a claim by the board of supervisors to be entered on the minutes, but this is not true of the *204refusal to allow claims. Section 1384, requiring a claim to be presented to the board as a condition precedent to a suit thereon, is satisfied if the claim is presented and disallowed, whether any record thereof be made or not. In a-suit plaintiff may show by parol the rejection of the claim. Brookhaven v. Lawrence County, 55 Miss. 187.
An ordinary action cannot be maintained against the county on a county warrant. The statute giving the right to sue a county does not embrace claims that have been allowed and for which warrants have been issued, these being already in the nature of judgments. It is only where a board of supervisors refuses to allow a claim that an action may be brought on it. Klein v. Warren County, 51 Miss. 878.
Code, § 292, declares that a person having a claim against a county should present the same to the board of supervisors, and if the board refuses to allow it, claimant may appeal from such judgment to the Circuit Court, or sue the county. Section 320 provides that all demands against a county shall be audited and allowed or rejected on due proof in term time. Held, that a representation of a claim against a county to the board of supervisors thereof was a condition precedent to a right to sue thereon. Marion County v. Woulard, 77 Miss. 343, 27 So. 619.
A claim against a county was formally presented by the claim attorney to its board of supervisors, and the facts supporting it were stated in his communication with particularity. Held, that it was a sufficient presentment thereof. Clay County v. Chickasaw County, 76 Miss. 418, 24 So. 975.
Not necessary to enter order of refusal on the minutes of the board. Clay County v. Chickasaw County, 76 Miss. 418, 24 So. 975.